IN THE UNITED STATES DISTRICT COURT FOR TRE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

FVCBANK, )
Plaintiff, }

¥. ) Civil Action No. 1:20-cv-586
)
OAKLAND CONSTRUCTION )
COMPANY, INC. )
Defendant. )

ORDER

 

The following deadlines shall govern the disposition of this case:

A Fed. R. Civ. P, 16(6) PRETRIAL CONFERENCE will be held on Wednesday,
September 16, 2020 at 11:00 a.m. before the assigned United States Magistrate Judge. The
parties shall confer prior to the Rule 16(b) conference (i) to consider the claims, defenses,
possibilities of a prompt settlement or resolution of the case, and trial before the magistrate
judge, (ii) to arrange for the disclosures required by Rule 26(a)(1), and (iii) to develop a
discovery plan which will COMPLETE DISCOVERY on or before Friday, January 22,
2021.' The parties must file their proposed discovery plan by the Wednesday preceding the
Rule 16(b) conference.

Discovery may begin upon receipt of this order. A party may not exceed five (5) non-
party, non-expert witness depositions nor serve on any other party more than thirty (30)
interrogatories, including parts and subparts, without leave of court.

All DISPOSITIVE MOTIONS must be filed on or before Friday, February 5, 20212
The deadlines for responses and replies are governed by local rule.

 

} Both fact and expert discovery must be completed on or before this deadline; thus, the parties must
disclose expert testimony and file the appropriate reports at least fifty (50) days before the close of
discovery. All ather deadlines not specifically addressed by this Scheduling Order are governed by the
Federal Rules of Civil Procedure; however, these deadlines are cut in half to accommodate this expedited
schedule.

2 All summary judgment issues shall be presented in the same pleading unless leave of court is first
obtained, As required by Local Civil Rule 56, each brief in support of a motion for summary judgment
must include a separately captioned section with the brief listing, in number-paragraph form, each material
fact that the movant contends is undisputed with appropriate citations to the record. A brief in opposition
to a motion for summary judgment must include a separately captioned section within the brief addressing,
in numbered-paragraph form corresponding to the movant’s section, each of the movant’s enumerated facts
and indicating whether the non-movant admits or disputes the fact with appropriate citations to the record.
The Court may assume that any fact identified by the movant as undisputed in the movant’s brief that his
not specifically controverted in the non-movant’s brief in the manner set forth above is admitted for the
purpose of deciding the motion for summary judgment.
The parties must notice a hearing on any dispositive motions for Friday, March 12,
2021 at 10:00 a.m.

In the event the parties do not file dispositive motions, the FINAL PRETRIAL
CONFERENCE will be held on Thursday, March 11, 2021 at 4:00 p.m.

If the parties do file dispositive motions, and a final pretrial conference is still
necessary, the FINAL PRETRIAL CONFERENCE will be held on Thursday, April 22,

202] at 4:00 p.m.

Each party shall be represented at the final pretrial conference by at least one attorney
who will try the case.

Additionally, at least fourteen (14) days before the final pretrial conference the parties
must file: (i) all remaining pretrial motions, including in limine and Daubert motions; (ii)
Rule 26(a)}(3) disclosures; (iii) a list of the exhibits to be used at trial; (iv) a list of the witnesses
to be called at trial; and (v) a written stipulation of uncontested facts. Objections to exhibits
must be filed three (3) days before the conference; otherwise the exhibits shal} stand admitted
in evidence. The original exhibits shall be delivered to the clerk as provided by Local Rule
79(A). Non-expert witnesses and exhibits not so disclosed and listed will not be permitted at
trial except for impeachment or rebuttal, and no person may testify whose identity, being
subject to disclosure or timely requested in discovery, was not disclosed in time to be deposed
or to permit the substance of his knowledge and opinions to be ascertained.

At least seven (7) days before the final pretrial conference, the parties must complete
all settlement and/or mediation efforts.

The trial of this case will be set for a day certain, within 2-8 weeks of the final pretrial
conference. Proposed voir dire questions and jury instructions are due seven (7) days before
the start of trial.

PERSONAL IDENTIFIERS MUST BE REDACTED FROM ALL PUBLICLY
FILED PLEADINGS AND EXHIBITS IN ACCORDANCE WITH LOCAL R 71(C).

   

Alexandria, Virginia
August 24, 2020

 

* An expedited briefing schedule shall apply to in limine and Daubert motions. Specifically, the non-
moving party shall have seven (7) days to respond to in limine or Daubert motions, and the moving party
shall have three (3) business days to file any reply.
